{¶ 9} I concur in the majority's conclusion that the trial court erred. I write separately to note that this Court has not determined that Mr. Ross owns the automobile. Although he testified that he does, it is up to the trial court to determine in the first instance whether his testimony was truthful. The trial court's error was in holding that, regardless of whether Mr. Ross's testimony was truthful, Encompass failed to establish ownership because it did not produce the *Page 6 
automobile's title. If the trial court believes Mr. Ross's testimony, that testimony establishes his ownership. *Page 1